Exhibit 10.3

SECOND LIEN INTERCREDITOR AGREEMENT

THIS SECOND LIEN INTERCREDITOR AGREEMENT is dated as of October 11, 2013, among
CITICORP NORTH AMERICA, INC., as Credit Agreement Agent, U.S. BANK NATIONAL
ASSOCIATION, as Initial Other First Priority Lien Obligations Agent, each Other
First Priority Lien Obligations Agent from time to time party hereto, each in
its capacity as First Lien Agent, U.S. BANK NATIONAL ASSOCIATION, as Trustee and
each collateral agent for any Future Second Lien Indebtedness from time to time
party hereto, each in its capacity as Second Priority Agent.

A. WHEREAS, Caesars Entertainment Resort Properties, LLC, a Delaware limited
liability company (the “Company”), Harrah’s Las Vegas, LLC, a Nevada limited
liability company, Harrah’s Atlantic City Holding, Inc., a New Jersey
corporation, Rio Properties, LLC, a Nevada limited liability company, Flamingo
Las Vegas Holding, LLC, a Nevada limited liability company, Harrah’s Laughlin,
LLC, a Nevada limited liability company, Paris Las Vegas Holding, LLC, a Nevada
limited liability company, and Caesars Entertainment Resort Properties Finance,
Inc., a Delaware corporation (collectively, together with the Company, the
“Borrowers” or “Issuers”), (i) are parties to the First Lien Credit Agreement
dated as of October 11, 2013 (as amended, amended and restated, replaced,
Refinanced, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among the Company, the other Borrowers, the lenders party thereto
from time to time, Citicorp North America, Inc., as administrative agent and
collateral agent and the other parties thereto, (ii) are parties to the
Indenture dated as of October 11, 2013 (as amended, amended and restated,
replaced, Refinanced, supplemented or otherwise modified from time to time, the
“Initial Other First Priority Lien Obligations Agreement”), under which the
First Lien Notes were issued, among the Borrowers, as issuers, the Subsidiary
Guarantors party thereto, as guarantors, and U.S. Bank National Association, as
trustee and (iii) may become a party to Other First Priority Lien Obligations
Credit Documents;

B. WHEREAS, the Issuers (i) are parties to the Indenture dated as of October 11,
2013 (as amended, amended and restated, replaced, refinanced, supplemented or
otherwise modified from time to time, the “Second Priority Senior Secured Notes
Indenture”), under which the Second Lien Notes were issued, among the Issuers,
as issuers, the Subsidiary Guarantors party thereto, as guarantors, and U.S.
Bank National Association, as trustee and collateral agent and (ii) may become a
party to Second Priority Documents governing Future Second Lien Indebtedness;
and

Accordingly, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

SECTION 1. Definitions.

1.1. Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.



--------------------------------------------------------------------------------

“Agreement” shall mean this Agreement, as amended, renewed, extended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof.

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended.

“Bankruptcy Law” shall mean the Bankruptcy Code and any similar Federal, state
or foreign law for the relief of debtors.

“Borrowers” shall have the meaning set forth in the recitals, and include the
successors of each entity in such capacity.

“Closing Date” shall mean October 11, 2013.

“Common Collateral” shall mean all of the assets of any Grantor, whether real,
personal or mixed, constituting both Senior Lender Collateral and Second
Priority Collateral, including without limitation any assets in which the First
Lien Agents are automatically deemed to have a Lien pursuant to the provisions
of Section 2.3.

“Company” shall have the meaning set forth in the recitals, and its successors
in such capacity.

“Comparable Second Priority Collateral Document” shall mean, in relation to any
Common Collateral subject to any Lien created under any Senior Collateral
Document, those Second Priority Collateral Documents that create a Lien on the
same Common Collateral, granted by the same Grantor.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Agreement” shall have the meaning set forth in the recitals and shall
include, in the event such Credit Agreement is terminated or replaced and the
Company subsequently enters into any “Credit Agreement” (as defined in the
Second Priority Senior Secured Notes Indenture), the Credit Agreement designated
by the Company to each then extant First Lien Agent and Second Priority Agent to
be the “Credit Agreement” hereunder.

“Credit Agreement Agent” shall mean Citicorp North America, Inc., in its
capacity as administrative agent and collateral agent for the Senior Lenders
under the Credit Agreement and the other Senior Lender Documents entered into
pursuant to the Credit Agreement, together with its successors in such capacity.

“Credit Agreement Lender” shall mean a “Lender” as defined in the Credit
Agreement.

 

2



--------------------------------------------------------------------------------

“DIP Financing” shall have the meaning set forth in Section 6.1.

“Discharge of Senior Lender Claims” shall mean, except to the extent otherwise
provided in Section 5.7 below, payment in full in cash (except for contingent
indemnities and cost and reimbursement obligations to the extent no claim has
been made) of (a) all Obligations in respect of all outstanding Senior Lender
Claims and, with respect to letters of credit or letter of credit guaranties
outstanding thereunder, delivery of cash collateral or backstop letters of
credit in respect thereof in compliance with the Credit Agreement, in each case
after or concurrently with the termination of all commitments to extend credit
thereunder and (b) any other Senior Lender Claims that are due and payable or
otherwise accrued and owing at or prior to the time such principal and interest
are paid; provided that the Discharge of Senior Lender Claims shall not be
deemed to have occurred if such payments are made with the proceeds of other
Senior Lender Claims that constitute an exchange or replacement for or a
refinancing of such Obligations or Senior Lender Claims. In the event the Senior
Lender Claims are modified and the Obligations are paid over time or otherwise
modified pursuant to Section 1129 of the Bankruptcy Code, the Senior Lender
Claims shall be deemed to be discharged when the final payment is made, in cash,
in respect of such indebtedness and any obligations pursuant to such new
indebtedness shall have been satisfied.

“First Lien Agent” shall mean each of (a) the Credit Agreement Agent and (b) any
Other First Priority Lien Obligations Agent.

“First Priority Designated Agent” shall mean such agent or trustee as is
designated “First Priority Designated Agent” by Senior Lenders holding a
majority in principal amount of the Senior Lender Claims then outstanding; it
being understood that as of the date of this Agreement and for so long as any
Obligations under the Credit Agreement remain outstanding, the Credit Agreement
Agent shall be so designated First Priority Designated Agent.

“Future Second Lien Indebtedness” shall mean Indebtedness or Obligations (other
than Noteholder Claims) of the Company or any of its Subsidiaries that are to be
equally and ratably secured with the Noteholder Claims and are so designated as
Future Second Lien Indebtedness in accordance with Section 8.22 hereof;
provided, however, that such Future Second Lien Indebtedness is permitted to be
so incurred in accordance with any Senior Lender Documents and any Second
Priority Documents, as applicable.

“Grantors” shall mean the Company, the other Borrowers and each Subsidiary of a
Borrower, in each case, that has executed and delivered a Second Priority
Collateral Document or a Senior Collateral Document.

“Indebtedness” shall mean and include all obligations that constitute
“Indebtedness” within the meaning of the Second Priority Senior Secured Notes
Indenture, the Credit Agreement, or the Other First Priority Lien Obligations
Credit Documents.

“Indenture Secured Parties” shall mean the Persons holding Noteholder Claims,
including the Trustee.

 

3



--------------------------------------------------------------------------------

“Initial Other First Priority Lien Obligations Agent” shall mean U.S. Bank
National Association, in its capacity as trustee under the Initial Other First
Priority Lien Obligations Agreement, together with its successors in such
capacity.

“Initial Other First Priority Lien Obligations Agreement” shall have the meaning
set forth in the recitals.

“Insolvency or Liquidation Proceeding” shall mean (a) any voluntary or
involuntary case or proceeding under any Bankruptcy Law with respect to any
Grantor, (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to any of its assets, (c) any liquidation, dissolution, reorganization or
winding up of any Grantor whether voluntary or involuntary and whether or not
involving insolvency or bankruptcy or (d) any assignment for the benefit of
creditors or any other marshalling of assets and liabilities of any Grantor.

“Issuers” shall have the meaning set forth in the recitals, and their respective
successors in such capacity.

“Lien” shall mean, with respect to any asset, (a) any mortgage, preferred
mortgage, deed of trust, lien, notice of claim of lien (statutory or otherwise),
hypothecation, pledge, charge, security interest or similar encumbrance in or on
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan Documents” means the Credit Agreement and the other “Loan Documents” as
defined in the Credit Agreement.

“Noteholder Claims” shall mean all Obligations in respect of the Notes or
arising under the Noteholder Documents or any of them, including all fees and
expenses of the Trustee thereunder.

“Noteholder Collateral” shall mean all of the assets of the Grantors, whether
real, personal or mixed, with respect to which a Lien is granted as security for
any Noteholder Claim.

“Noteholder Collateral Agreement” shall mean the Collateral Agreement (Second
Lien) dated as of October 11, 2013, among the Issuers, certain other Grantors
and the Trustee in respect of the Second Priority Senior Secured Notes
Indenture, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

“Noteholder Collateral Documents” shall mean the Noteholder Collateral Agreement
and any other document or instrument pursuant to which a Lien is granted by any
Grantor to secure any Noteholder Claims or under which rights or remedies with
respect to any such Lien are governed.

“Noteholder Documents” shall mean (a) the Second Priority Senior Secured Notes
Indenture, the Notes, the Noteholder Collateral Documents and (b) any other
related document or instrument executed and delivered pursuant to any Noteholder
Document described in clause (a) above evidencing or governing any Obligations
thereunder.

 

4



--------------------------------------------------------------------------------

“Notes” shall mean (a) the Second Lien Notes and (b) any additional notes issued
under the Second Priority Senior Secured Notes Indenture by the Company, to the
extent permitted by the Second Priority Senior Secured Notes Indenture, the
Credit Agreement, the Other First Priority Lien Obligations Credit Documents,
any other Senior Lender Documents and any Second Priority Document, as
applicable.

“Obligations” shall mean, with respect to any Person, any payment, performance
or other obligations of such Person of any kind, including, without limitation,
any liability of such Person on any claim, whether or not the right of any
creditor to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any Insolvency or Liquidation Proceeding.
Without limiting the generality of the foregoing, the Obligations of any Grantor
under any Senior Lender Document or Second Priority Document include the
obligations to pay principal, interest (including interest, expenses, fees and
other amounts accrued on or accruing after the commencement of any Insolvency or
Liquidation Proceeding, whether or not a claim for post-filing interest,
expenses, fees and other amounts is allowed or allowable in such proceeding) or
premium on any Indebtedness, letter of credit commissions (if applicable),
charges, expenses, fees, attorneys’ fees and disbursements, indemnities and
other amounts payable by such Grantor to reimburse any amount in respect of any
of the foregoing that any Senior Lender or Second Priority Secured Party, in its
sole discretion, many elect to pay or advance on behalf of such Grantor.

“Other First Priority Lien Obligations” means all Obligations owing under any
Other First Priority Lien Obligations Document, including under the Initial
Other First Priority Lien Obligations Agreement; provided, however, for the
avoidance of doubt, none of the Obligations under the Credit Agreement or any
other Loan Document shall constitute Other First Priority Lien Obligations.

“Other First Priority Lien Obligations Agent” shall mean, with respect to any
Other First Priority Lien Obligations Credit Document, the Person elected,
designated or appointed as the administrative agent, trustee, collateral agent
or similar representative with respect to such Other First Priority Lien
Obligations Credit Document by or on behalf of the holders of such Other First
Priority Lien Obligations, and its respective successors in such capacity,
including the Initial Other First Priority Lien Obligations Agent.

“Other First Priority Lien Obligations Credit Document” means any
(a) instruments, agreements or documents evidencing debt facilities or
commercial paper facilities, providing for revolving credit loans, term loans,
receivables financing (including through the sale of receivables to lenders or
to special purpose entities formed to borrow from lenders against such
receivables) or letters of credit, (b) debt securities, indentures and/or other
forms of debt financing (including convertible or exchangeable debt instruments
or bank guarantees or bankers’ acceptances), or (c) instruments or agreements
evidencing any other indebtedness, in each case in respect of which (other than
with respect to the Initial Other First Priority Lien Obligations Agreement) a
First Lien Agent has become a party hereto in accordance with Section 8.22
hereof. For the avoidance of doubt, “Other First Priority Lien Obligations
Credit Document” includes the Initial Other First Priority Lien Obligations
Agreement.

 

5



--------------------------------------------------------------------------------

“Other First Priority Lien Obligations Documents” means each Other First
Priority Lien Obligations Credit Document and each Other First Priority Lien
Obligations Security Document related thereto.

“Other First Priority Lien Obligations Security Documents” means any security
agreement or any other document now existing or entered into after the date
hereof that create Liens on any assets or properties of any Grantor to secure
any Other First Priority Lien Obligations.

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Pledged Collateral” shall mean the Common Collateral in the possession of any
First Lien Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code.

“Recovery” shall have the meaning set forth in Section 6.4.

“Refinance” shall mean, in respect of any indebtedness, to refinance, extend,
renew, defease, amend, increase, modify, supplement, restructure, refund,
replace or repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

“Required Lenders” shall mean, with respect to any Senior Lender Documents,
those Senior Lenders the approval of which is required to approve an amendment
or modification of, termination or waiver of any provision of or consent to any
departure from such Senior Lender Documents (or would be required to effect such
consent under this Agreement if such consent were treated as an amendment of the
Senior Lender Documents).

“Second Lien Notes” shall mean the Company’s Second Priority Senior Secured
Notes due 2021, issued pursuant to the Second Priority Senior Secured Notes
Indenture and any notes issued by the Company in exchange for, and as
contemplated by, the Second Lien Notes and the related registration rights
agreement with substantially identical terms as the Second Lien Notes.

“Second Priority Agents” shall mean (a) the Trustee as agent for the Indenture
Secured Parties and (b) the collateral agent for any Future Second Lien
Indebtedness.

“Second Priority Claims” shall mean the Noteholder Claims and all other
Obligations in respect of, or arising under, the Second Priority Documents,
including all fees and expenses of the collateral agent for any Future Second
Lien Indebtedness.

 

6



--------------------------------------------------------------------------------

“Second Priority Collateral” shall mean the Noteholder Collateral and all of the
assets of the Grantors, whether real, personal or mixed, with respect to which a
Lien is granted as security for any Second Priority Claim.

“Second Priority Collateral Agreements” shall mean the Noteholder Collateral
Agreement and any comparable agreement(s) with respect to any Future Second Lien
Indebtedness.

“Second Priority Collateral Documents” shall mean the Noteholder Collateral
Documents and any other agreement, document or instrument pursuant to which a
Lien is now or hereafter granted securing any Second Priority Claims or under
which rights or remedies with respect to such Liens are at any time governed.

“Second Priority Designated Agent” shall mean such agent or trustee as is
designated “Second Priority Designated Agent” by Second Priority Secured Parties
holding a majority in principal amount of the Second Priority Claims then
outstanding or by their Second Priority Agent; it being understood that as of
the date of this Agreement and for so long as any Obligations under the Second
Priority Senior Secured Notes Indenture remain outstanding, the Trustee shall be
so designated Second Priority Designated Agent.

“Second Priority Documents” shall mean the Noteholder Documents and any other
document or instrument evidencing or governing any Future Second Lien
Indebtedness.

“Second Priority Lien” shall mean any Lien on any assets of the Company or any
other Grantor securing any Second Priority Claims.

“Second Priority Secured Parties” shall mean the Indenture Secured Parties and
all other Persons holding any Second Priority Claims, including the collateral
agent for any Future Second Lien Indebtedness.

“Second Priority Senior Secured Notes Indenture” shall have the meaning set
forth in the recitals.

“Secured Hedge Agreements” shall mean each Secured Swap Agreement (as defined in
the Credit Agreement).

“Senior Collateral Agreement” shall mean the Collateral Agreement (First Lien),
dated as of October 11, 2013, among the Company, certain other Grantors, and
Citicorp North America, Inc. as collateral agent for the secured parties
referred to therein, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

“Senior Collateral Documents” shall mean the Senior Collateral Agreement, the
Other First Priority Lien Obligations Security Documents and any security
agreement, mortgage or other agreement, document or instrument pursuant to which
a Lien is now or hereafter granted securing any Senior Lender Claims or under
which rights or remedies with respect to such Lien are at any time governed.

“Senior Lender Cash Management Obligations” shall mean, with respect to any
Grantor, all Obligations of such Grantor in respect of any Overdraft Line and
any Secured Cash Management Agreement (each as defined in the Credit Agreement).

 

7



--------------------------------------------------------------------------------

“Senior Lender Claims” shall mean all Obligations arising under the Credit
Agreement, the Other First Priority Lien Obligations Credit Documents and any
other Senior Lender Documents, whether or not such Obligations constitute
Indebtedness, including, without limitation, (a) Obligations arising under
Secured Hedge Agreements, (b) Senior Lender Cash Management Obligations and
(c) Obligations under any agreement that is an exchange or replacement for or an
extension, increase or Refinancing of any other Senior Lender Claims. Senior
Lender Claims shall include (i) all “Secured Obligations”, as defined in the
Senior Collateral Agreement and (ii) all interest, expenses, fees and other
amounts accrued or accruing (or that would, absent the commencement of an
Insolvency or Liquidation Proceeding, accrue) after the commencement of an
Insolvency or Liquidation Proceeding in accordance with and at the rate
specified in the relevant Senior Lender Documents whether or not the claim for
such interest or expenses is allowed or allowable as a claim in such Insolvency
or Liquidation Proceeding.

“Senior Lender Collateral” shall mean all of the assets of the Grantors, whether
real, personal or mixed, with respect to which a Lien is granted as security for
any Senior Lender Claim.

“Senior Lender Documents” shall mean the Loan Documents, the Other First
Priority Lien Obligations Credit Documents, the Senior Collateral Documents and
each of the other agreements, documents and instruments (including each
agreement, document or instrument providing for or evidencing a Senior Lender
Hedging Obligation or Senior Lender Cash Management Obligation) providing for,
evidencing or securing any Senior Lender Claim, including, without limitation,
any Obligation under the Credit Agreement and any other related document or
instrument executed or delivered pursuant to any such document at any time or
otherwise evidencing or securing any Obligation arising under any such document.

“Senior Lender Hedging Obligations” shall mean any Obligations under Secured
Hedge Agreements.

“Senior Lenders” shall mean the Persons holding Senior Lender Claims, including
the First Lien Agents.

“Subsidiary” shall mean any “Subsidiary” (as defined in the Credit Agreement) of
any Borrower.

“Trustee” shall mean U.S. Bank National Association, in its capacity as trustee
under the Second Priority Senior Secured Notes Indenture and as collateral agent
under the Noteholder Collateral Documents, and its successors in such capacity.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as
from time to time in effect in the State of New York.

1.2. Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun

 

8



--------------------------------------------------------------------------------

shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
in accordance with this Agreement, (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Sections shall be construed to
refer to Sections of this Agreement and (e) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

SECTION 2. Lien Priorities.

2.1. Subordination of Liens. Notwithstanding (i) the date, time, method, manner
or order of filing or recordation of any document or instrument or grant,
attachment or perfection (including any defect or deficiency or alleged defect
or deficiency in any of the foregoing) of any Liens granted to the Second
Priority Secured Parties on the Common Collateral or of any Liens granted to any
First Lien Agent or Senior Lenders on the Common Collateral, (ii) any provision
of the UCC, any Bankruptcy Law, or any applicable law or the Second Priority
Documents or the Senior Lender Documents, (iii) whether any First Lien Agent,
either directly or through agents, holds possession of, or has control over, all
or any part of the Common Collateral, (iv) the fact that any such Liens may be
subordinated, voided, avoided, invalidated or lapsed or (v) any other
circumstance of any kind or nature whatsoever, each Second Priority Agent, on
behalf of itself and each applicable Second Priority Secured Party, hereby
agrees that: (a) any Lien on the Common Collateral securing any Senior Lender
Claims now or hereafter held by or on behalf of any First Lien Agent or any
Senior Lenders or any agent or trustee therefor regardless of how acquired,
whether by grant, statute, operation of law, subrogation or otherwise, shall
have priority over and be senior in all respects and prior to any Lien on the
Common Collateral securing any Second Priority Claims and (b) any Lien on the
Common Collateral securing any Second Priority Claims now or hereafter held by
or on behalf of the Trustee or any Second Priority Secured Parties or any agent
or trustee therefor regardless of how acquired, whether by grant, statute,
operation of law, subrogation or otherwise, shall be junior and subordinate in
all respects to all Liens on the Common Collateral securing any Senior Lender
Claims. All Liens on the Common Collateral securing any Senior Lender Claims
shall be and remain senior in all respects and prior to all Liens on the Common
Collateral securing any Second Priority Claims for all purposes, whether or not
such Liens securing any Senior Lender Claims are subordinated to any Lien
securing any other obligation of the Company, any other Grantor or any other
Person.

2.2. Prohibition on Contesting Liens. Each Second Priority Agent, for itself and
on behalf of each applicable Second Priority Secured Party, and each First Lien
Agent, for itself and on behalf of each Senior Lender in respect of which it
serves as First Lien Agent, agrees that it shall not (and hereby waives any
right to) take any action to challenge, contest or support any other Person in
contesting or challenging, directly or indirectly, in any proceeding (including
any

 

9



--------------------------------------------------------------------------------

Insolvency or Liquidation Proceeding), the validity, perfection, priority or
enforceability of (a) a Lien securing any Senior Lender Claims held (or
purported to be held) by or on behalf of any First Lien Agent or any of the
Senior Lenders or any agent or trustee therefor in any Senior Lender Collateral
or (b) a Lien securing any Second Priority Claims held (or purported to be held)
by or on behalf of any Second Priority Secured Party in the Common Collateral,
as the case may be; provided, however, that nothing in this Agreement shall be
construed to prevent or impair the rights of any First Lien Agent or any Senior
Lender to enforce this Agreement (including the priority of the Liens securing
the Senior Lender Claims as provided in Section 2.1) or any of the Senior Lender
Documents.

2.3. No New Liens. So long as the Discharge of Senior Lender Claims has not
occurred and subject to Section 6, each Second Priority Agent agrees, for itself
and on behalf of each applicable Second Priority Secured Party, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against the
Company or any other Grantor, that it shall not acquire or hold any Lien on any
assets of the Company or any other Grantor securing any Second Priority Claims
that are not also subject to the first-priority Lien in respect of the Senior
Lender Claims under the Senior Lender Documents. If any Second Priority Agent or
any Second Priority Secured Party shall (nonetheless and in breach hereof)
acquire or hold any Lien on any collateral that is not also subject to the
first-priority Lien in respect of the Senior Lender Claims under the Senior
Lender Documents, then such Second Priority Agent shall, without the need for
any further consent of any party and notwithstanding anything to the contrary in
any other document, be deemed to also hold and have held such lien for the
benefit of the First Lien Agents as security for the Senior Lender Claims
(subject to the lien priority and other terms hereof) and shall promptly notify
each First Lien Agent in writing of the existence of such Lien and in any event
take such actions as may be requested by any First Lien Agent to assign or
release such Liens to the First Lien Agents (and/or each of its designee) as
security for the applicable Senior Lender Claims. To the extent that the
provisions of the immediately preceding sentence are not complied with for any
reason, without limiting any other right or remedy available to any First Lien
Agent or any other Senior Lender, each Second Priority Agent agrees, for itself
and on behalf of the other Second Priority Secured Parties, that any amounts
received by or distributed to any Second Priority Secured Party pursuant to or
as a result of any Lien granted in contravention of this Section 2.3 shall be
subject to Section 4.1 and Section 4.2.

2.4. Perfection of Liens. Neither the First Lien Agents nor the Senior Lenders
shall be responsible for perfecting and maintaining the perfection of Liens with
respect to the Common Collateral for the benefit of the Second Priority Agents
and the Second Priority Secured Parties. The provisions of this Agreement are
intended solely to govern the respective Lien priorities as between the Senior
Lenders and the Second Priority Secured Parties and shall not impose on the
First Lien Agents, the Second Priority Agents, the Second Priority Secured
Parties or the Senior Lenders or any agent or trustee therefor any obligations
in respect of the disposition of proceeds of any Common Collateral which would
conflict with prior perfected claims therein in favor of any other Person or any
order or decree of any court or governmental authority or any applicable law.

2.5. Waiver of Marshalling. Until the Discharge of Senior Lender Claims, each
Second Priority Agent, on behalf of itself and the applicable Second Priority
Secured Parties, agrees not to assert and hereby waives, to the fullest extent
permitted by law, any right to

 

10



--------------------------------------------------------------------------------

demand, request, plead or otherwise assert or otherwise claim the benefit of,
any marshalling, appraisal, valuation or other similar right that may otherwise
be available under applicable law with respect to the Common Collateral or any
other similar rights a junior secured creditor may have under applicable law.

2.6. Nature Of Senior Lender Claims. Each Second Priority Representative, on
behalf of itself and each applicable Second Priority Secured Party, acknowledges
that (a) a portion of the Senior Lender Claims is revolving in nature and that
the amount thereof that may be outstanding at any time or from time to time may
be increased or reduced and subsequently reborrowed, (b) the terms of the Senior
Lender Documents and the Senior Lender Claims may be amended, restated, amended
and restated, supplemented or otherwise modified, and the Senior Lender Claims,
or a portion thereof, may be Refinanced from time to time and (c) the aggregate
amount of the Senior Lender Claims may be increased, in each case, without
notice to or consent by the Second Priority Representatives or the Second
Priority Secured Parties and without affecting the provisions hereof, except as
otherwise expressly set forth herein. The Lien priorities provided for in
Section 2.1 shall not be altered or otherwise affected by any amendment,
restatement, amendment and restatement, supplement or other modification, or any
Refinancing, of either the Senior Lender Claims or the Second Priority Claims,
or any portion thereof. As between the Company, the other Borrowers, and the
other Grantors and the Second Priority Secured Parties, the foregoing provisions
will not limit or otherwise affect the obligations of the Company, the other
Borrowers, and the other Grantors contained in any Second Priority Document with
respect to the incurrence of additional Senior Lender Claims.

2.7. Certain Cash Collateral. Notwithstanding anything in this Agreement or any
other Senior Lender Documents or Second Priority Documents to the contrary,
collateral consisting of cash and deposit account balances pledged to secure
Obligations under the Credit Agreement consisting of reimbursement obligations
in respect of letters of credit or otherwise held by the First Lien Agent
pursuant to Section 2.05 of the Credit Agreement (or any equivalent successor
provision) shall be applied as specified in the Credit Agreement and will not
constitute Common Collateral.

SECTION 3. Enforcement.

3.1. Exercise of Remedies.

(a) So long as the Discharge of Senior Lender Claims has not occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
the Company or any other Grantor, (i) no Second Priority Agent or any Second
Priority Secured Party will (x) exercise or seek to exercise any rights or
remedies (including setoff or recoupment) with respect to any Common Collateral
or any other security in respect of any applicable Second Priority Claims, or
exercise any right under any lockbox agreement, control agreement, landlord
waiver or bailee’s letter or similar agreement or arrangement, or institute any
action or proceeding with respect to such rights or remedies (including any
action of foreclosure), (y) contest, protest or object to any foreclosure
proceeding or action brought with respect to the Common Collateral or any other
collateral by any First Lien Agent or any Senior Lender in respect of the Senior
Lender Claims, the exercise of any right by any First Lien Agent or any Senior
Lender (or any agent or sub-agent on their behalf) in respect of the Senior
Lender Claims

 

11



--------------------------------------------------------------------------------

under any lockbox agreement, control agreement, management agreement, lease,
landlord waiver or bailee’s letter or similar agreement or arrangement to which
any Second Priority Agent or any Second Priority Secured Party either is a party
or may have rights as a third party beneficiary, or any other exercise by any
such party, of any rights and remedies relating to the Common Collateral or any
other collateral under the Senior Lender Documents or otherwise in respect of
Senior Lender Claims, or (z) object to the forbearance by the Senior Lenders
from bringing or pursuing any foreclosure proceeding or action or any other
exercise of any rights or remedies relating to the Common Collateral or any
other collateral in respect of Senior Lender Claims and (ii) except as otherwise
provided herein, each First Lien Agent and the Senior Lenders shall have the
exclusive right to enforce rights, exercise remedies (including setoff and the
right to credit bid their debt) and make determinations regarding the release,
disposition or restrictions with respect to the Common Collateral and to direct
the time, method, and place for exercising such right or remedy or conducting
any proceeding with respect thereto, without any consultation with or the
consent of any Second Priority Agent or any Second Priority Secured Party;
provided, however, that (A) in any Insolvency or Liquidation Proceeding
commenced by or against the Company or any other Grantor, each Second Priority
Agent may file a proof of claim or statement of interest with respect to the
applicable Second Priority Claims, (B) each Second Priority Agent may take any
action (not adverse to the prior Liens on the Common Collateral securing the
Senior Lender Claims, or the rights of either First Lien Agent or the Senior
Lenders to exercise remedies in respect thereof) as necessary in order to
create, prove, perfect, preserve or protect (but not enforce) its rights in, and
perfection and priority of its Lien on, the Common Collateral, (C) in any
Insolvency or Liquidation Proceeding commenced by or against the Company or any
other Grantor, each Second Priority Agent may file any necessary or responsive
pleadings in opposition to any motion, adversary proceeding or other pleading
filed by any Person objecting to or otherwise seeking disallowance of the claim
or Lien of such Second Priority Agent or Second Priority Secured Party, (D) each
Second Priority Agent may file any pleadings, objections, motions, or agreements
which assert rights available to unsecured creditors of the Company or any other
Grantor arising under any Insolvency or Liquidation Proceeding or applicable
non-bankruptcy law and (E) each Second Priority Agent and each Second Priority
Secured Party may vote on any plan of reorganization in any Insolvency or
Liquidation Proceeding of the Company or any other Grantor, in each case
(A) through (E) above to the extent such action is not inconsistent with, or
could not result in a resolution inconsistent with, the terms of this Agreement.
In exercising rights and remedies with respect to the Senior Lender Collateral,
each First Lien Agent and the Senior Lenders may enforce the provisions of the
Senior Lender Documents and exercise remedies thereunder, all in such order and
in such manner as they may determine in the exercise of their sole discretion.
Such exercise and enforcement shall include the rights of an agent appointed by
them to sell or otherwise dispose of Common Collateral or other collateral upon
foreclosure, to incur expenses in connection with such sale or disposition, and
to exercise all the rights and remedies of a secured lender under the uniform
commercial code of any applicable jurisdiction and of a secured creditor under
Bankruptcy Laws of any applicable jurisdiction.

(b) So long as the Discharge of Senior Lender Claims has not occurred, each
Second Priority Agent, on behalf of itself and each applicable Second Priority
Secured Party, agrees that it will not take or receive any Common Collateral or
other collateral or any proceeds of Common Collateral or other collateral in
connection with the exercise of any right or remedy (including setoff or
recoupment) with respect to any Common Collateral or other collateral in respect
of the

 

12



--------------------------------------------------------------------------------

applicable Second Priority Claims. Without limiting the generality of the
foregoing, unless and until the Discharge of Senior Lender Claims has occurred,
except as expressly provided in the proviso in clause (ii) of Section 3.1(a),
the sole right of the Second Priority Agents and the Second Priority Secured
Parties with respect to the Common Collateral or any other collateral is to hold
a Lien on the Common Collateral or such other collateral in respect of the
applicable Second Priority Claims pursuant to the Second Priority Documents, as
applicable, for the period and to the extent granted therein and to receive a
share of the proceeds thereof, if any, after the Discharge of Senior Lender
Claims has occurred.

(c) Subject to the proviso in clause (ii) of Section 3.1(a) above, (i) each
Second Priority Agent, for itself and on behalf of each applicable Second
Priority Secured Party, agrees that no Second Priority Agent or any Second
Priority Secured Party will take any action that would hinder any exercise of
remedies undertaken by any First Lien Agent or Senior Lenders with respect to
the Common Collateral or any other collateral under the Senior Lender Documents,
including any sale, lease, exchange, transfer or other disposition of the Common
Collateral or such other collateral, whether by foreclosure or otherwise,
(ii) each Second Priority Agent, for itself and on behalf of each applicable
Second Priority Secured Party, hereby waives any and all rights it or any Second
Priority Secured Party may have as a junior lien creditor or otherwise to object
to the manner in which any First Lien Agent or Senior Lenders seek to enforce or
collect the Senior Lender Claims or the Liens granted in any of the Senior
Lender Collateral, regardless of whether any action or failure to act by or on
behalf of any First Lien Agent or Senior Lenders is adverse to the interests of
the Second Priority Secured Parties, and (iii) each Second Priority Agent, for
itself and on behalf of each applicable Second Priority Secured Party, hereby
acknowledges that any Senior Lender may direct the First Lien Designated Agent
to take actions to enforce rights or exercise remedies (v) in any manner in its
sole discretion in compliance with applicable law, (w) without consultation with
or the consent of any Second Priority Secured Parties, (x) regardless of whether
or not an Insolvency or Liquidation Proceeding has commenced, (y) regardless of
any provision of any Second Priority Debt Documents (other than this Agreement)
and (z) regardless of whether or not such exercise is adverse to the interest of
any Second Priority Secured Parties.

(d) Each Second Priority Agent hereby acknowledges and agrees that no covenant,
agreement or restriction contained in any applicable Second Priority Document
shall be deemed to restrict in any way the rights and remedies of any First Lien
Agent or Senior Lenders with respect to the Senior Lender Collateral as set
forth in this Agreement and the Senior Lender Documents.

3.2. Cooperation. Subject to the proviso in clause (ii) of Section 3.1(a), each
Second Priority Agent, on behalf of itself and each applicable Second Priority
Secured Party, agrees that, unless and until the Discharge of Senior Lender
Claims has occurred, it will not commence, or join with any Person (other than
the Senior Lenders and any First Lien Agent upon the request thereof) in
commencing, any enforcement, collection, execution, levy or foreclosure action
or proceeding with respect to any Lien held by it in the Common Collateral or
any other collateral under any of the applicable Second Priority Documents or
otherwise in respect of the applicable Second Priority Claims relating to the
Common Collateral.

 

13



--------------------------------------------------------------------------------

3.3. Actions Upon Breach. If any Second Priority Secured Party, in contravention
of the terms of this Agreement, in any way takes, attempts to or threatens to
take any action with respect to the Common Collateral (including, without
limitation, any attempt to realize upon or enforce any remedy with respect to
this Agreement), this Agreement shall create an irrebuttable presumption and
admission by such Second Priority Secured Party that relief against such Second
Priority Secured Party by injunction, specific performance and/or other
appropriate equitable relief is necessary to prevent irreparable harm to the
Senior Lenders, it being understood and agreed by each Second Priority Agent on
behalf of each applicable Second Priority Secured Party that (i) the Senior
Lenders’ damages from its actions may at that time be difficult to ascertain and
may be irreparable, and (ii) each Second Priority Secured Party irrevocably
waives any defense that the Grantors and/or the Senior Lenders cannot
demonstrate damage and/or can be made whole by the awarding of damages, any
defense based on the adequacy of a remedy at law, and any other defense that
might be asserted to bar the remedy of specific performance in any action that
may be brought by any First Lien Agent or any other Senior Lender.

SECTION 4. Payments.

4.1. Application of Proceeds. So long as the Discharge of Senior Lender Claims
has not occurred and regardless of whether an Insolvency or Liquidation
Proceeding has been commenced, the Common Collateral and any other collateral in
respect of the Second Priority Claims or proceeds thereof received in connection
with the sale or other disposition of, or collection on, such Common Collateral
or other collateral upon the exercise of remedies as a secured party, shall be
applied by the First Lien Agents to the Senior Lender Claims in such order as
specified in the relevant Senior Lender Documents until the Discharge of Senior
Lender Claims has occurred. Upon the Discharge of Senior Lender Claims, subject
to Section 5.7 hereof, each of the First Lien Agents shall deliver promptly to
the Second Priority Designated Agent any Common Collateral or proceeds thereof
held by it in the same form as received, with any necessary endorsements or as a
court of competent jurisdiction may otherwise direct to be applied by the Second
Priority Designated Agent ratably to the Second Priority Claims in such order as
specified in the Second Priority Documents.

4.2. Payments Over. Any Common Collateral or other collateral in respect of the
Second Priority Claims or proceeds thereof received by any Second Priority Agent
or any Second Priority Secured Party in connection with the exercise of any
right or remedy (including setoff or recoupment) relating to the Common
Collateral or such other collateral prior to the Discharge of Senior Lender
Claims shall be segregated and held for the benefit of and forthwith paid over
to the First Priority Designated Agent (and/or its designees) for the benefit of
the Senior Lenders in the same form as received, with any necessary endorsements
or as a court of competent jurisdiction may otherwise direct. The First Lien
Agents are each hereby individually authorized to make any such endorsements as
agent for any Second Priority Agent or any such Second Priority Secured Party.
This authorization is coupled with an interest and is irrevocable.

 

14



--------------------------------------------------------------------------------

SECTION 5. Other Agreements.

5.1. Releases.

(a) If, at any time any Grantor or the holder of any Senior Lender Claim
delivers notice to each Second Priority Agent that any specified Common
Collateral (including all or substantially all of the equity interests of a
Grantor or any of its Subsidiaries) (including for such purpose, in the case of
the sale of equity interests in any Subsidiary, any Common Collateral held by
such Subsidiary or any direct or indirect Subsidiary thereof) is:

(A) sold, transferred or otherwise disposed of:

(i) by the owner of such Common Collateral in a transaction not prohibited under
the Credit Agreement, the Other First Priority Lien Obligations Credit
Documents, the Second Priority Senior Secured Notes Indenture and each other
Senior Lender Document and Second Priority Document (if any); or

(ii) prior to the Discharge of Senior Lender Claims, to the extent that any of
the First Lien Agents has consented to such sale, transfer or disposition; or

(B) otherwise released as permitted by the Credit Agreement and the Other First
Priority Lien Obligations Credit Documents,

then (whether or not any Insolvency or Liquidation Proceeding is pending at the
time) the Liens in favor of the Second Priority Secured Parties upon such Common
Collateral will automatically be released and discharged as and when, but only
to the extent, such Liens on such Common Collateral securing Senior Lender
Claims are released and discharged. Upon delivery to each Second Priority Agent
of a notice from any First Lien Agent stating that any release of Liens securing
or supporting the Senior Lender Claims has become effective (or shall become
effective upon each Second Priority Agent’s release) (whether in connection with
a sale of such assets by the relevant Grantor pursuant to the preceding sentence
or otherwise), each Second Priority Agent will promptly execute and deliver such
instruments, releases, termination statements or other documents confirming such
release on customary terms.

Notwithstanding the foregoing, if an Event of Default under the Indenture exists
on the date of Discharge of Senior Lender Claims, the second priority Liens on
the Collateral securing the Second Priority Claims will not be released pursuant
to clause (B) of the foregoing paragraph, except to the extent the Collateral or
any portion thereof was disposed of in order to repay the Senior Lender Claims
secured by the Collateral (but in such event, the Liens on the Collateral
securing the Second Priority Claims will be released when such Event of Default
and all other Events of Default under the Indenture cease to exist).

(b) Each Second Priority Agent, for itself and on behalf of each applicable
Second Priority Secured Party, hereby irrevocably constitutes and appoints each
First Lien Agent and any officer or agent of such First Lien Agent, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of each Second Priority
Agent or such holder or in such First Lien Agent’s own name, from time to time
in such First Lien Agent’s discretion, for the purpose of carrying out the terms
of this Section 5.1,

 

15



--------------------------------------------------------------------------------

to take any and all appropriate action and to execute any and all documents and
instruments that may be necessary or desirable to accomplish the purposes of
this Section 5.1, including any termination statements, endorsements or other
instruments of transfer or release.

(c) Unless and until the Discharge of Senior Lender Claims has occurred, each
Second Priority Agent, for itself and on behalf of each applicable Second
Priority Secured Party, hereby consents to the application, whether prior to or
after a default, of proceeds of Common Collateral or other collateral to the
repayment of Senior Lender Claims pursuant to the Senior Lender Documents;
provided that nothing in this Section 5.1(c) shall be construed to prevent or
impair the rights of the Second Priority Agents or the Second Priority Secured
Parties to receive proceeds in connection with the Second Priority Claims not
otherwise in contravention of this Agreement.

5.2. Insurance. Unless and until the Discharge of Senior Lender Claims has
occurred, each First Lien Agent and the Senior Lenders shall have the sole and
exclusive right, subject to the rights of the Grantors under the Senior Lender
Documents, to adjust settlement for any insurance policy covering the Common
Collateral or any other collateral in respect of the Second Priority Claims in
the event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding affecting the Common Collateral or such other
collateral. Unless and until the Discharge of Senior Lender Claims has occurred,
all proceeds of any such policy and any such award if in respect of the Common
Collateral or such other collateral shall be paid (a) first, prior to the
occurrence of the Discharge of Senior Lender Claims, to the First Lien Agents
for the benefit of Senior Lenders pursuant to the terms of the Senior Lender
Documents, (b) second, after the occurrence of the Discharge of Senior Lender
Claims, to the Second Priority Agents for the benefit of the Second Priority
Secured Parties pursuant to the terms of the applicable Second Priority
Documents and (c) third, if no Second Priority Claims are outstanding, to the
owner of the subject property, such other person as may be entitled thereto or
as a court of competent jurisdiction may otherwise direct. If any Second
Priority Agent or any Second Priority Secured Party shall, at any time, receive
any proceeds of any such insurance policy or any such award in contravention of
this Agreement, it shall pay such proceeds over to any First Lien Agent in
accordance with the terms of Section 4.2.

5.3. Amendments to Second Priority Collateral Documents.

(a) So long as the Discharge of Senior Lender Claims has not occurred, without
the prior written consent of the First Lien Agents, no Second Priority
Collateral Document may be amended, supplemented or otherwise modified or
entered into to the extent such amendment, supplement or modification, or the
terms of any new Second Priority Collateral Document, would be prohibited by or
inconsistent with any of the terms of this Agreement. Each Second Priority Agent
agrees that each applicable Second Priority Collateral Document executed as of
the date hereof shall include the following language (or language to similar
effect approved by the First Priority Designated Agent):

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the applicable Second Priority Agent for the benefit of the
Secured Parties pursuant to this agreement are expressly subject and subordinate
to the liens and security interests granted to Citicorp North America, Inc. as
collateral agent (and its permitted successors), for the benefit of

 

16



--------------------------------------------------------------------------------

the secured parties referred to below, pursuant to the Collateral Agreement
(First Lien) dated as of October 11, 2013 (as amended, amended and restated,
supplemented or otherwise modified from time to time), from the Company and the
other “Pledgors” referred to therein, in favor of Citicorp North America, Inc.,
as collateral agent for the benefit of the secured parties referred to therein
and other Senior Collateral Documents (as defined in the Second Lien
Intercreditor Agreement (defined below)) and to the liens and security interests
granted to Other First Priority Lien Obligations Agent pursuant to Other First
Priority Lien Obligations Security Document (as amended, supplemented or
otherwise modified from time to time), and (ii) the exercise of any right or
remedy by the applicable Second Priority Agent hereunder is subject to the
limitations and provisions of the Second Lien Intercreditor Agreement dated as
of October 11, 2013 (as amended, restated, supplemented or otherwise modified
from time to time, the “Second Lien Intercreditor Agreement”), by and among
Citicorp North America, Inc. in its capacity as First Lien Agent, U.S. Bank
National Association, as Initial Other First Priority Lien Obligations Agent and
U.S. Bank National Association, as Trustee. In the event of any conflict between
the terms of the Second Lien Intercreditor Agreement and the terms of this
agreement, the terms of the Second Lien Intercreditor Agreement shall govern.”

(b) In the event that the First Lien Agents or the Senior Lenders enter into any
amendment, waiver or consent in respect of or replace any Senior Collateral
Document for the purpose of adding to, or deleting from, or waiving or
consenting to any departures from any provisions of, any Senior Collateral
Document or changing in any manner the rights of the First Lien Agents, the
Senior Lenders, the Company or any other Grantor thereunder (including the
release of any Liens in Senior Lender Collateral), then such amendment, waiver
or consent shall apply automatically to any comparable provision of each
Comparable Second Priority Collateral Document without the consent of any Second
Priority Agent or any Second Priority Secured Party and without any action by
any Second Priority Agent or any Second Priority Secured Party; provided, that
such amendment, waiver or consent does not materially adversely affect the
rights of the Second Priority Secured Parties or the interests of the Second
Priority Secured Parties in the Second Priority Collateral and not the other
creditors of the Company or such Grantor, as the case may be, that have a
security interest in the affected collateral in a like or similar manner
(without regard to the fact that the Lien of such Senior Collateral Document is
senior to the Lien of the Comparable Second Priority Collateral Document). The
relevant First Lien Agent shall give written notice of such amendment, waiver or
consent to each Second Priority Agent; provided that the failure to give such
notice shall not affect the effectiveness of such amendment, waiver or consent
with respect to the provisions of any Second Priority Collateral Document as set
forth in this Section 5.3(b).

(c) Anything contained herein to the contrary notwithstanding, until the
Discharge of Senior Lender Claims has occurred, no Second Priority Collateral
Document shall be entered into unless the collateral covered thereby is also
subject to a perfected first-priority interest in favor of the First Lien Agents
for the benefit of the Senior Lenders pursuant to the Senior Collateral
Documents.

5.4. Rights As Unsecured Creditors. Notwithstanding anything to the contrary in
this Agreement, the Second Priority Agents and the Second Priority Secured
Parties may exercise rights and remedies as an unsecured creditor against the
Company or any Grantor in accordance with the terms of the applicable Second
Priority Documents and applicable law, in

 

17



--------------------------------------------------------------------------------

each case to the extent not inconsistent with the provisions of this Agreement.
Nothing in this Agreement shall prohibit the receipt by any Second Priority
Agent or any Second Priority Secured Party of the required payments of interest
and principal so long as such receipt is not the direct or indirect result of
(a) the exercise by any Second Priority Agent or any Second Priority Secured
Party of rights or remedies as a secured creditor in respect of Common
Collateral or other collateral or (b) enforcement in contravention of this
Agreement of any Lien in respect of Second Priority Claims held by any of them.
In the event any Second Priority Agent or any Second Priority Secured Party
becomes a judgment lien creditor or other secured creditor in respect of Common
Collateral or other collateral as a result of its enforcement of its rights as
an unsecured creditor in respect of Second Priority Claims or otherwise, such
judgment or other lien shall be subordinated to the Liens securing Senior Lender
Claims on the same basis as the other Liens securing the Second Priority Claims
are so subordinated to such Liens securing Senior Lender Claims under this
Agreement. Nothing in this Agreement impairs or otherwise adversely affects any
rights or remedies the First Lien Agents or the Senior Lenders may have with
respect to the Senior Lender Collateral.

5.5. First Lien Agents as Gratuitous Bailees for Perfection.

(a) Each First Lien Agent agrees to hold the Pledged Collateral that is part of
the Common Collateral that is in its possession or control (or in the possession
or control of its agents or bailees) as gratuitous bailee and/or gratuitous
agent for each Second Priority Agent and any assignee solely for the purpose of
perfecting the security interest granted in such Pledged Collateral pursuant to
the Second Priority Collateral Agreements, subject to the terms and conditions
of this Section 5.5 (such bailment being intended, among other things, to
satisfy the requirements of Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of
the UCC).

(b) In the event that any First Lien Agent (or its agent or bailees) has Lien
filings against Intellectual Property (as defined in the Senior Collateral
Agreement) that is part of the Common Collateral that are necessary for the
perfection of Liens in such Common Collateral, such First Lien Agent agrees to
hold such Liens as gratuitous bailee and/or gratuitous agent for each Second
Priority Agent and any assignee solely for the purpose of perfecting the
security interest granted in such Liens pursuant to the Second Priority
Collateral Agreements, subject to the terms and conditions of this Section 5.5.

(c) Except as otherwise specifically provided herein (including Sections 3.1 and
4.1), until the Discharge of Senior Lender Claims has occurred, any First Lien
Agent shall be entitled to deal with the Pledged Collateral in accordance with
the terms of the Senior Lender Documents as if the Liens under the Second
Priority Collateral Documents did not exist. The rights of the Second Priority
Agents and the Second Priority Secured Parties with respect to such Pledged
Collateral shall at all times be subject to the terms of this Agreement.

(d) The First Lien Agents shall have no obligation whatsoever to any Second
Priority Agent or any Second Priority Secured Party to assure that the Pledged
Collateral is genuine or owned by the Grantors or to protect or preserve rights
or benefits of any Person or any rights pertaining to the Common Collateral
except as expressly set forth in this Section 5.5. The duties or
responsibilities of the First Lien Agents under this Section 5.5 shall be
limited solely to holding the Pledged Collateral as gratuitous bailee and/or
gratuitous agent for each Second Priority Agent for purposes of perfecting the
Lien held by the Second Priority Secured Parties.

 

18



--------------------------------------------------------------------------------

(e) The First Lien Agents shall not have by reason of the Second Priority
Collateral Documents or this Agreement or any other document a fiduciary
relationship in respect of any Second Priority Agent or any Second Priority
Secured Party and the Second Priority Agents and the Second Priority Secured
Parties hereby waive and release the First Lien Agents from all claims and
liabilities arising pursuant to the First Lien Agents’ role under this
Section 5.5, as agent and gratuitous bailee and/or gratuitous agent with respect
to the Common Collateral.

(f) Upon the Discharge of Senior Lender Claims, the relevant First Lien Agent
shall deliver to the Second Priority Designated Agent, to the extent that it is
legally permitted to do so, the remaining Pledged Collateral (if any) and to the
extent such Pledged Collateral is in the possession or control of such First
Lien Agent (or its agents or bailees) together with any necessary endorsements
(or otherwise allow the Second Priority Designated Agent to obtain control of
such Pledged Collateral) or as a court of competent jurisdiction may otherwise
direct.

(g) Neither the First Lien Agents nor the Senior Lenders shall be required to
marshal any present or future collateral security for the Company’s or its
Subsidiaries’ obligations to the First Lien Agents or the Senior Lenders under
the Credit Agreement or the Senior Collateral Documents or any assurance of
payment in respect thereof or to resort to such collateral security or other
assurances of payment in any particular order, and all of their rights in
respect of such collateral security or any assurance of payment in respect
thereof shall be cumulative and in addition to all other rights, however
existing or arising.

5.6. Second Priority Designated Agent as Gratuitous Bailee for Perfection.

(a) Upon the Discharge of Senior Lender Claims, the Second Priority Designated
Agent agrees to hold the Pledged Collateral that is part of the Common
Collateral in its possession or control (or in the possession or control of its
agents or bailees) as gratuitous bailee and/or gratuitous agent for the other
Second Priority Agents and any assignee solely for the purpose of perfecting the
security interest granted in such Pledged Collateral pursuant to the applicable
Second Priority Collateral Agreement, subject to the terms and conditions of
this Section 5.6.

(b) In the event that the Second Priority Designated Agent (or its agent or
bailees) has Lien filings against Intellectual Property (as defined in the
Senior Collateral Agreement) that is part of the Common Collateral that are
necessary for the perfection of Liens in such Common Collateral, upon the
Discharge of Senior Lender Claims, the Second Priority Designated Agent agrees
to hold such Liens as gratuitous bailee and/or gratuitous agent for the other
Second Priority Agents and any assignee solely for the purpose of perfecting the
security interest granted in such Liens pursuant to the applicable Second
Priority Collateral Agreement, subject to the terms and conditions of this
Section 5.6.

(c) The Second Priority Designated Agent, in its capacity as gratuitous bailee,
shall have no obligation whatsoever to the other Second Priority Agents or the
First Lien Agent to assure that the Pledged Collateral is genuine or owned by
the Grantors or to protect or preserve rights or benefits of any Person or any
rights pertaining to the Common Collateral except as expressly set

 

19



--------------------------------------------------------------------------------

forth in this Section 5.6. The duties or responsibilities of the Second Priority
Designated Agent under this Section 5.6 upon the Discharge of Senior Lender
Claims shall be limited solely to holding the Pledged Collateral as gratuitous
bailee and/or gratuitous agent for the other Second Priority Agents for purposes
of perfecting the Lien held by the applicable Second Priority Secured Parties.

(d) The Second Priority Designated Agent shall not have by reason of the Second
Priority Collateral Documents or this Agreement or any other document a
fiduciary relationship in respect of the other Second Priority Agents (or the
Second Priority Secured Parties for which such other Second Priority Agents are
agents) and the other Second Priority Agents hereby waive and release the Second
Priority Designated Agent from all claims and liabilities arising pursuant to
the Second Priority Designated Agent’s role under this Section 5.6, as agent and
gratuitous bailee and/or gratuitous agent with respect to the Common Collateral.

(e) In the event that the Second Priority Designated Agent shall cease to be so
designated the Second Priority Designated Agent pursuant to the definition of
such term, the then Second Priority Designated Agent shall deliver to the
successor Second Priority Designated Agent, to the extent that it is legally
permitted to do so, the remaining Pledged Collateral (if any), together with any
necessary endorsements (or otherwise allow the successor Second Priority
Designated Agent to obtain control of such Pledged Collateral) or as a court of
competent jurisdiction may otherwise direct, and such successor Second Priority
Designated Agent shall perform all duties of the Second Priority Designated
Agent as set forth herein.

5.7. Release Upon Discharge of Senior Lender Claims; No Release If Event of
Default; Reinstatement.

(a) Except as otherwise provided in clause (b) of this Section 5.7, upon the
Discharge of Senior Lender Claims and the concurrent release of the Liens
securing Senior Lender Claims, the Liens in favor of the Second Priority Secured
Parties shall automatically be released and discharged.

(b) Notwithstanding any other provisions contained in this Agreement, if an
Event of Default (as defined in the Second Priority Senior Secured Notes
Indenture or any other Second Priority Document, as applicable) exists on the
date of Discharge of Senior Lender Claims, the Second Priority Liens on the
Second Priority Collateral securing the Second Priority Claims relating to such
Event of Default will not be released, except to the extent such Second Priority
Collateral or any portion thereof was disposed of in order to repay Senior
Lender Claims secured by such Second Priority Collateral, and thereafter the
applicable Second Priority Agent will have the right to foreclose upon such
Second Priority Collateral (but in such event, the Liens on such Second Priority
Collateral securing the applicable Second Priority Claims will be released when
such Event of Default and all other Events of Default under the Second Priority
Senior Secured Notes Indenture or any other Second Priority Document, as
applicable, cease to exist).

(c) If, at any time substantially concurrently with or after the Discharge of
Senior Lender Claims has occurred, the Company incurs and designates or
Refinances any Senior Lender Claims, then such Discharge of Senior Lender Claims
shall automatically be deemed not to have occurred for all purposes of this
Agreement (other than with respect to any actions taken prior to

 

20



--------------------------------------------------------------------------------

the date of such designation as a result of the occurrence of such first
Discharge of Senior Lender Claims), and the applicable agreement governing such
Senior Lender Claims shall automatically be treated as the Credit Agreement for
all purposes of this Agreement, including for purposes of the Lien priorities
and rights in respect of Common Collateral set forth herein and the granting by
the First Lien Agents of amendments, waivers and consents hereunder. Upon
receipt of notice of such designation (including the identity of any new First
Lien Agent), each Second Priority Agent shall promptly (i) enter into such
documents and agreements, including amendments or supplements to this Agreement,
as such new First Lien Agent shall reasonably request in writing in order to
provide the new First Lien Agent the rights of the First Lien Agents
contemplated hereby and (ii) to the extent then held by any Second Priority
Agent, deliver to such First Lien Agent the Pledged Collateral that is Common
Collateral together with any necessary endorsements (or otherwise allow such
First Lien Agent to obtain possession or control of such Pledged Collateral).

SECTION 6. Insolvency or Liquidation Proceedings.

6.1. Financing Issues. If the Company or any other Grantor shall be subject to
any Insolvency or Liquidation Proceeding and any First Lien Agent shall desire
to permit the use of cash collateral or to permit the Company or any other
Grantor to obtain financing under Section 363 or Section 364 of Title 11 of the
United States Code or any similar provision in any Bankruptcy Law (“DIP
Financing”), then each Second Priority Agent, on behalf of itself and each
applicable Second Priority Secured Party, agrees that it will raise no objection
to, and will not support any objection to, and will not otherwise contest
(a) such use of cash collateral or DIP Financing and will not request adequate
protection or any other relief in connection therewith (except to the extent
permitted by Section 6.3) and, to the extent the Liens securing the Senior
Lender Claims under the Senior Lender Documents are subordinated or pari passu
with such DIP Financing, will subordinate its Liens in the Common Collateral and
any other collateral to (i) such DIP Financing (and all Obligations relating
thereto) on the same basis as the other Liens securing the Second Priority
Claims are so subordinated to Liens securing Senior Lender Claims under this
Agreement and (ii) any “carve-out” for professional and United States Trustee
fees agreed to by the First Lien Designated Agent, (b) any motion for relief
from the automatic stay or from any injunction against foreclosure or
enforcement in respect of Senior Lender Claims made by any First Lien Agent or
any holder of Senior Lender Claims, (c) any lawful exercise by any holder of
Senior Lender Claims of the right to credit bid Senior Lender Claims at any sale
in foreclosure of Senior Lender Collateral pursuant to Section 363(k) of the
Bankruptcy Code or otherwise, (d) any other request for judicial relief made in
any court by any holder of Senior Lender Claims relating to the lawful
enforcement of any Lien on Senior Lender Collateral or (e) any order relating to
a sale of assets of any Grantor for which any First Lien Agent has consented
that provides, to the extent the sale is to be free and clear of Liens, that the
Liens securing the Senior Lender Claims and the Second Priority Claims will
attach to the proceeds of the sale on the same basis of priority as the Liens
securing the Senior Lender Collateral do to the Liens securing the Second
Priority Collateral in accordance with this Agreement.

6.2. Relief from the Automatic Stay. Until the Discharge of Senior Lender Claims
has occurred, each Second Priority Agent, on behalf of itself and each
applicable Second Priority Secured Party, agrees that none of them shall seek
relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding in respect of the Common Collateral or any other
collateral, without the prior written consent of all First Lien Agents and
Required Lenders.

 

21



--------------------------------------------------------------------------------

6.3. Adequate Protection. Each Second Priority Agent, on behalf of itself and
each applicable Second Priority Secured Party, agrees that none of them shall
contest (or support any other Person contesting) (a) any request by any First
Lien Agent or Senior Lenders for adequate protection, (b) any objection by any
First Lien Agent or Senior Lenders to any motion, relief, action or proceeding
based on such First Lien Agent’s or the Senior Lenders’ claiming a lack of
adequate protection, or (c) the allowance and/or payment of pre- or
post-petition interest, fees, expenses or other amounts of any First Lien Agent
or any other Senior Lender under Section 506(b) or 506(c) of the Bankruptcy Code
or any similar provision of any other Bankruptcy Law (as adequate protection or
otherwise). Notwithstanding the foregoing, in any Insolvency or Liquidation
Proceeding, (i) if the Senior Lenders (or any subset thereof) are granted
adequate protection in the form of additional collateral in connection with any
DIP Financing or use of cash collateral under Section 363 or Section 364 of
Title 11 of the United States Code or any similar law, then each Second Priority
Agent, on behalf of itself and any applicable Second Priority Secured Party,
(A) may seek or request adequate protection in the form of a replacement Lien on
such additional collateral, which Lien is subordinated to the Liens securing the
Senior Lender Claims and such DIP Financing (and all Obligations relating
thereto) on the same basis as the other Liens securing the Second Priority
Claims are so subordinated to the Liens securing Senior Lender Claims under this
Agreement and (B) agrees that it will not seek or request, and will not accept,
adequate protection in any other form, and (ii) in the event any Second Priority
Agent, on behalf of itself or any applicable Second Priority Secured Party,
seeks or requests adequate protection and such adequate protection is granted in
the form of additional collateral, then such Second Priority Agent, on behalf of
itself or each such Second Priority Secured Party, agrees that the First Lien
Agent shall also be granted a senior Lien on such additional collateral as
security for the applicable Senior Lender Claims and any such DIP Financing and
that any Lien on such additional collateral securing the Second Priority Claims
shall be subordinated to the Liens on such collateral securing the Senior Lender
Claims and any such DIP Financing (and all Obligations relating thereto) and any
other Liens granted to the Senior Lenders as adequate protection on the same
basis as the other Liens securing the Second Priority Claims are so subordinated
to such Liens securing Senior Lender Claims under this Agreement.

6.4. Avoidance Issues. If any Senior Lender is required in any Insolvency or
Liquidation Proceeding or otherwise to turn over or otherwise pay to the estate
of the Company or any other Grantor (or any trustee, receiver or similar person
therefor), because the payment of such amount was declared to be fraudulent or
preferential in any respect or for any other reason, any amount (a “Recovery”),
whether received as proceeds of security, enforcement of any right of setoff or
otherwise, then as among the parties hereto the Senior Lender Claims shall be
deemed to be reinstated to the extent of such Recovery and to be outstanding as
if such payment had not occurred and the Senior Lenders shall be entitled to a
Discharge of Senior Lender Claims with respect to all such recovered amounts and
shall have all rights hereunder until such time. If this Agreement shall have
been terminated prior to such Recovery, this Agreement shall be reinstated in
full force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto.

 

22



--------------------------------------------------------------------------------

6.5. Application. This Agreement, which the parties hereto expressly acknowledge
is a “subordination agreement” under Section 510(a) of the Bankruptcy Code or
any similar provision of any other Bankruptcy Law or any law in respect of the
perfection of security interest, shall be effective before, during and after the
commencement of any Insolvency or Liquidation Proceeding. All references herein
to any Grantor shall apply to any trustee for such Person and such Person as
debtor in possession. The relative rights as to the Common Collateral and other
collateral and proceeds thereof shall continue after the filing thereof on the
same basis as prior to the date of the petition, subject to any court order
approving the financing of, or use of cash collateral by, any Grantor.

6.6. Waivers. Until the Discharge of Senior Lender Claims has occurred, each
Second Priority Agent, on behalf of itself and each applicable Second Priority
Secured Party, (a) will not assert or enforce any claim under Section 506(c) of
the United States Bankruptcy Code senior to or on a parity with the Liens
securing the Senior Lender Claims for costs or expenses of preserving or
disposing of any Common Collateral or other collateral, and (b) waives any claim
it may now or hereafter have arising out of the election by any Senior Lender of
the application of Section 1111(b)(2) of the Bankruptcy Code.

6.7. Separate Grants Of Security And Separate Classifications. In any Insolvency
or Liquidation Proceeding, each Second Priority Agent, on behalf of itself and
each applicable Second Priority Secured Party, acknowledges and agrees that
(a) the grants of Liens pursuant to the Senior Collateral Documents and the
Second Priority Collateral Documents constitute separate and distinct grants of
Liens and (b) because of, among other things, their differing rights in the
Common Collateral, the Second Priority Claims are fundamentally different from
the Senior Lender Claims and must be separately classified in any plan of
reorganization or similar dispositive restructuring plan proposed, confirmed or
adopted in such an Insolvency or Liquidation Proceeding. To further effectuate
the intent of the parties as provided in the immediately preceding sentence, if
it is held that any claims of the Senior Lenders and the Second Priority Secured
Parties in respect of the Common Collateral constitute a single class of claims
(rather than separate classes of senior and junior secured claims), then each
Second Priority Agent, on behalf of itself and each applicable Second Priority
Secured Party, hereby acknowledges and agrees that all distributions shall be
made as if there were separate classes of senior and junior secured claims
against the Grantors in respect of the Common Collateral (with the effect being
that, to the extent that the aggregate value of the Common Collateral is
sufficient (for this purpose ignoring all claims held by the Second Priority
Secured Parties), the Senior Lenders shall be entitled to receive, in addition
to amounts distributed to them in respect of principal, pre-petition interest,
fees and expenses and other claims, all amounts owing in respect of
post-petition interest, fees and expenses (whether or not allowed or allowable
under Section 506(b) of the Bankruptcy Code or otherwise in such Insolvency or
Liquidation Proceeding) before any distribution is made in respect of the Second
Priority Claims, with each Second Priority Agent, on behalf of itself and each
applicable Second Priority Secured Party, hereby acknowledging and agreeing to
turn over to the First Priority Designated Agent amounts otherwise received or
receivable by them to the extent necessary to effectuate the intent of this
sentence, even if such turnover has the effect of reducing the claim or recovery
of the Second Priority Secured Parties.

 

23



--------------------------------------------------------------------------------

SECTION 7. Reliance; Waivers; etc.

7.1. Reliance. The consent by the Senior Lenders to the execution and delivery
of the Second Priority Documents to which the Senior Lenders have consented and
all loans and other extensions of credit made or deemed made on and after
Closing Date by the Senior Lenders to the Company or any Subsidiary shall be
deemed to have been given and made in reliance upon this Agreement. Each Second
Priority Agent, on behalf of itself and each applicable Second Priority Secured
Party, acknowledges that it and the applicable Second Priority Secured Parties
is not entitled to rely on any credit decision or other decisions made by any
First Lien Agent or any Senior Lender in taking or not taking any action under
the applicable Second Priority Document or this Agreement.

7.2. No Warranties or Liability. Neither any First Lien Agent nor any Senior
Lender shall have been deemed to have made any express or implied representation
or warranty upon which the Second Priority Agent or the Second Priority Secured
Parties may rely, including with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any of the Senior Lender
Documents, the ownership of any Common Collateral or the perfection or priority
of any Liens thereon. The Senior Lenders will be entitled to manage and
supervise their respective loans and extensions of credit under the Senior
Lender Documents in accordance with law and as they may otherwise, in their sole
discretion, deem appropriate, and the Senior Lenders may manage their loans and
extensions of credit without regard to any rights or interests that any Second
Priority Agent or any of the Second Priority Secured Parties have in the Common
Collateral or otherwise, except as otherwise provided in this Agreement. Neither
any First Lien Agent nor any Senior Lender shall have any duty to any Second
Priority Agent or any Second Priority Secured Party to act or refrain from
acting in a manner that allows, or results in, the occurrence or continuance of
an event of default or default under any agreements with the Company or any
Subsidiary thereof (including the Second Priority Documents), regardless of any
knowledge thereof that they may have or be charged with. Except as expressly set
forth in this Agreement, the First Lien Agents, the Senior Lenders, the Second
Priority Agents and the Second Priority Secured Parties have not otherwise made
to each other, nor do they hereby make to each other, any warranties, express or
implied, nor do they assume any liability to each other with respect to (a) the
enforceability, validity, value or collectibility of any of the Second Priority
Claims, the Senior Lender Claims or any guarantee or security which may have
been granted to any of them in connection therewith, (b) the Company’s title to
or right to transfer any of the Common Collateral or (c) any other matter except
as expressly set forth in this Agreement.

7.3. Obligations Unconditional. All rights, interests, agreements and
obligations of the First Lien Agents and the Senior Lenders, and the Second
Priority Agents and the Second Priority Secured Parties, respectively, hereunder
shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any Senior Lender Documents or any
Second Priority Documents;

(b) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the Senior Lender Claims or Second Priority Claims, or any
amendment or waiver or other modification, including any increase in the amount
thereof, whether by course of conduct

 

24



--------------------------------------------------------------------------------

or otherwise, of the terms of the Credit Agreement or any other Senior Lender
Document or of the terms of the Second Priority Senior Secured Notes Indenture
or any other Second Priority Document;

(c) any exchange of any security interest in any Common Collateral or any other
collateral, or any amendment, waiver or other modification, whether in writing
or by course of conduct or otherwise, of all or any of the Senior Lender Claims
or Second Priority Claims or any guarantee thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Company or any other Grantor; or

(e) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, the Company or any other Grantor in respect of the Senior
Lender Claims, or of any Second Priority Agent or any Second Priority Secured
Party in respect of this Agreement.

SECTION 8. Miscellaneous.

8.1. Conflicts. Subject to Section 8.19, in the event of any conflict between
the provisions of this Agreement and the provisions of any Senior Lender
Document or any Second Priority Document, the provisions of this Agreement shall
govern.

8.2. Continuing Nature of this Agreement; Severability. Subject to Section 6.4
and Section 5.7(c), this Agreement shall continue to be effective until the
Discharge of Senior Lender Claims shall have occurred or such later time as all
the Obligations in respect of the Second Priority Claims shall have been paid in
full. This is a continuing agreement of lien subordination and the Senior
Lenders may continue, at any time and without notice to each Second Priority
Agent or any Second Priority Secured Party, to extend credit and other financial
accommodations and lend monies to or for the benefit of the Company or any other
Grantor constituting Senior Lender Claims in reliance hereon. The terms of this
Agreement shall survive, and shall continue in full force and effect, in any
Insolvency or Liquidation Proceeding. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall not invalidate the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.3. Amendments; Waivers. Subject to Section 8.22 hereof, no amendment,
modification or waiver of any of the provisions of this Agreement by any Second
Priority Agent or any First Lien Agent shall be deemed to be made unless the
same shall be in writing signed on behalf of the party making the same or its
authorized agent and each waiver, if any, shall be a waiver only with respect to
the specific instance involved and shall in no way impair the rights of the
parties making such waiver or the obligations of the other parties to such party
in any other respect or at any other time. The Company and the other Grantors
shall not have any right to consent to or approve any amendment, modification or
waiver of any provision of this Agreement except to the extent their rights are
adversely affected (in which case the Company shall have the right to consent to
or approve any such amendment, modification or waiver).

8.4. Information Concerning Financial Condition of the Company and the
Subsidiaries. Neither any First Lien Agent nor any Senior Lender shall have any
obligation to

 

25



--------------------------------------------------------------------------------

any Second Priority Agent or any Second Priority Secured Party to keep the
Second Priority Agent or any Second Priority Secured Party informed of, and the
Second Priority Agents and the Second Priority Secured Parties shall not be
entitled to rely on the First Lien Agents or the Senior Lenders with respect to,
(a) the financial condition of the Company and the Subsidiaries and all
endorsers, pledgors and/or guarantors of the Second Priority Claims or the
Senior Lender Claims and (b) all other circumstances bearing upon the risk of
nonpayment of the Second Priority Claims or the Senior Lender Claims. The First
Lien Agents, the Senior Lenders, each Second Priority Agent and the Second
Priority Secured Parties shall have no duty to advise any other party hereunder
of information known to it or them regarding such condition or any such
circumstances or otherwise. In the event that any First Lien Agent, any Senior
Lender, any Second Priority Agent or any Second Priority Secured Party, in its
or their sole discretion, undertakes at any time or from time to time to provide
any such information to any other party, it or they shall be under no obligation
(w) to make, and the First Lien Agents, the Senior Lenders, the Second Priority
Agents and the Second Priority Secured Parties shall not make, any express or
implied representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided,
(x) to provide any additional information or to provide any such information on
any subsequent occasion, (y) to undertake any investigation or (z) to disclose
any information that, pursuant to accepted or reasonable commercial finance
practices, such party wishes to maintain confidential or is otherwise required
to maintain confidential.

8.5. Subrogation. Each Second Priority Agent, on behalf of itself and each
applicable Second Priority Secured Party, hereby waives any rights of
subrogation it may acquire as a result of any payment hereunder until the
Discharge of Senior Lender Claims has occurred.

8.6. Application of Payments. Except as otherwise provided herein, all payments
received by the Senior Lenders may be applied, reversed and reapplied, in whole
or in part, to such part of the Senior Lender Claims as the Senior Lenders, in
their sole discretion, deem appropriate, consistent with the terms of the Senior
Lender Documents. Except as otherwise provided herein, each Second Priority
Agent, on behalf of itself and each applicable Second Priority Secured Party,
assents to any such extension or postponement of the time of payment of the
Senior Lender Claims or any part thereof and to any other indulgence with
respect thereto, to any substitution, exchange or release of any security that
may at any time secure any part of the Senior Lender Claims and to the addition
or release of any other Person primarily or secondarily liable therefor.

8.7. Consent to Jurisdiction; Waivers. The parties hereto consent to the
nonexclusive jurisdiction of any state or federal court located in New York
County, New York (the “New York Courts”), and consent that all service of
process may be made by registered mail directed to such party as provided in
Section 8.8 for such party. Service so made shall be deemed to be completed
three days after the same shall be posted as aforesaid. The parties hereto waive
any objection to any action instituted hereunder in any such court based on
forum non conveniens, and any objection to the venue of any action instituted
hereunder in any such court. Each of the parties hereto waives any right it may
have to trial by jury in respect of any litigation based on, or arising out of,
under or in connection with this Agreement, or any course of conduct, course of
dealing, verbal or written statement or action of any party hereto in connection
with the subject matter hereof. Nothing in this Agreement shall affect any right
that

 

26



--------------------------------------------------------------------------------

any party may otherwise have to bring any action or proceeding relating to this
Agreement in the courts of any jurisdiction, except that each Second Priority
Secured Party and each Second Priority Agent agrees that (a) it will not bring
any such action or proceeding in any court other than New York Courts, and
(b) in any such action or proceeding brought against any Second Priority Agent
or any Grantor or any Second Priority Secured Party in any other court, it will
not assert any cross-claim, counterclaim or setoff, or seek any other
affirmative relief, except to the extent that the failure to assert the same
will preclude such Second Priority Secured Party from asserting or seeking the
same in the New York Courts.

8.8. Notices. All notices to the Second Priority Secured Parties and the Senior
Lenders permitted or required under this Agreement may be sent to the Trustee,
the First Lien Agents or any Second Priority Agent as provided in the Second
Priority Senior Secured Notes Indenture, the Credit Agreement, the Other First
Priority Lien Obligations Credit Documents, the other relevant Senior Lender
Documents or the other relevant Second Priority Documents, as applicable. Unless
otherwise specifically provided herein, any notice or other communication herein
required or permitted to be given shall be in writing and may be personally
served, faxed, electronically mailed or sent by courier service or U.S. mail and
shall be deemed to have been given when delivered in person or by courier
service, upon receipt of a facsimile or electronic mail or upon receipt via U.S.
mail (registered or certified, with postage prepaid and properly addressed). For
the purposes hereof, the addresses of the parties hereto shall be as set forth
below each party’s name on the signature pages hereto, or, as to each party, at
such other address as may be designated by such party in a written notice to all
of the other parties. The First Lien Agents hereby agree to promptly notify each
Second Priority Agent upon payment in full in cash of all Obligations under the
applicable Senior Lender Documents (except for contingent indemnities and cost
and reimbursement obligations to the extent no claim therefor has been made).

8.9. Further Assurances. Each of the Second Priority Agents, on behalf of itself
and each applicable Second Priority Secured Party, and each applicable First
Lien Agent, on behalf of itself and each Senior Lender, agrees that each of them
shall take such further action and shall execute and deliver to each other First
Lien Agent and the Senior Lenders such additional documents and instruments (in
recordable form, if requested) as each other First Lien Agent or the Senior
Lenders may reasonably request, to effectuate the terms of and the lien
priorities contemplated by this Agreement.

8.10. Governing Law. This Agreement has been delivered and accepted in and shall
be deemed to have been made in New York, New York and shall be interpreted, and
the rights and liabilities of the parties bound hereby determined, in accordance
with the laws of the State of New York.

8.11. Binding on Successors and Assigns. This Agreement shall be binding upon
the First Lien Agents, the Senior Lenders, the Second Priority Agents, the
Second Priority Secured Parties and their respective permitted successors and
assigns.

8.12. Specific Performance. Each First Lien Agent may demand specific
performance of this Agreement. Each Second Priority Agent, on behalf of itself
and each applicable Second Priority Secured Party, hereby irrevocably waives any
defense based on the adequacy of a remedy at law and any other defense that
might be asserted to bar the remedy of specific performance in any action that
may be brought by any First Lien Agent.

 

27



--------------------------------------------------------------------------------

8.13. Section Titles. The section titles contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of this Agreement.

8.14. Counterparts. This Agreement may be executed in one or more counterparts,
including by means of facsimile or via electronic mail, each of which shall be
an original and all of which shall together constitute one and the same
document.

8.15. Authorization. By its signature, each Person executing this Agreement on
behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement. The First Lien Agents
represent and warrant that this Agreement is binding upon the Senior Lenders.
The Trustee represents and warrants that this Agreement is binding upon the
Indenture Secured Parties.

8.16. No Third Party Beneficiaries; Successors and Assigns. This Agreement and
the rights and benefits hereof shall inure to the benefit of, and be binding
upon, each of the parties hereto and their respective successors and assigns and
shall inure to the benefit of each of, and be binding upon, the holders of
Senior Lender Claims and Second Priority Claims. Subject to the acknowledgement
of intercreditor agreement attached hereto, no other Person shall have or be
entitled to assert rights or benefits hereunder.

8.17. Effectiveness. This Agreement shall become effective when executed and
delivered by the parties hereto. This Agreement shall be effective both before
and after the commencement of any Insolvency or Liquidation Proceeding. All
references to the Company or any other Grantor shall include the Company or any
other Grantor as debtor and debtor-in-possession and any receiver or trustee for
the Company or any other Grantor (as the case may be) in any Insolvency or
Liquidation Proceeding.

8.18. First Lien Agents and Second Priority Agents. It is understood and agreed
that (a) Citicorp North America, Inc. is entering into this Agreement in its
capacity as administrative agent and collateral agent under the Credit Agreement
and the provisions of Article VIII of the Credit Agreement applicable to
Citicorp North America, Inc. as administrative agent and collateral agent
thereunder shall also apply to Citicorp North America, Inc. as Credit Agreement
Agent hereunder, (b) U.S. Bank National Association is entering into this
Agreement in its capacity as the Initial Other First Priority Lien Obligations
Agent, and the provision of Article VII of the Initial Other First Priority Lien
Obligations Agreement applicable to the trustee thereunder shall also apply to
the Initial Other First Priority Lien Obligations Agent, and (c) U.S. Bank
National Association is entering into this Agreement in its capacity as Trustee,
and the provisions of Article VII of the Second Priority Senior Secured Notes
Indenture applicable to the trustee thereunder shall also apply to the Trustee
hereunder.

8.19. Relative Rights. Notwithstanding anything in this Agreement to the
contrary (except to the extent contemplated by Section 5.3(b)), nothing in this
Agreement is intended to or will (a) amend, waive or otherwise modify the
provisions of the Credit

 

28



--------------------------------------------------------------------------------

Agreement, the Other First Priority Lien Obligations Credit Documents, the
Second Priority Senior Secured Notes Indenture or any other Senior Lender
Documents or Second Priority Documents entered into in connection with the
Credit Agreement, the Other First Priority Lien Obligations Credit Documents,
the Second Priority Senior Secured Notes Indenture or any other Senior Lender
Document or Second Priority Document or permit the Company or any Subsidiary to
take any action, or fail to take any action, to the extent such action or
failure would otherwise constitute a breach of, or default under, the Credit
Agreement or any other Senior Lender Documents entered into in connection with
the Credit Agreement, the Other First Priority Lien Obligations Credit
Documents, the Second Priority Senior Secured Notes Indenture or any other
Second Priority Documents, (b) change the relative priorities of the Senior
Lender Claims or the Liens granted under the Senior Lender Documents on the
Common Collateral (or any other assets) as among the Senior Lenders,
(c) otherwise change the relative rights of the Senior Lenders in respect of the
Common Collateral as among such Senior Lenders or (d) obligate the Company or
any Subsidiary to take any action, or fail to take any action, that would
otherwise constitute a breach of, or default under, the Credit Agreement, the
Other First Priority Lien Obligations Credit Documents or any other Senior
Lender Document entered into in connection with the Credit Agreement, the Other
First Priority Lien Obligations Credit Documents, the Second Priority Senior
Secured Notes Indenture or any other Second Priority Documents.

8.20. References. Notwithstanding anything to the contrary in this Agreement,
any references contained herein to any Section, clause, paragraph, definition or
other provision of the Second Priority Senior Secured Notes Indenture (including
any definition contained therein) shall be deemed to be a reference to such
Section, clause, paragraph, definition or other provision as in effect on the
date of this Agreement; provided that any reference to any such Section, clause,
paragraph or other provision shall refer (i) to such Section, clause, paragraph
or other provision of the Second Priority Senior Secured Notes Indenture, as
applicable (including any definition contained therein), as amended or modified
from time to time if such amendment or modification has been (1) made in
accordance with the Second Priority Senior Secured Notes Indenture, and (2) to
the extent required under the terms of the Credit Agreement and the Other First
Priority Lien Obligations Credit Documents, approved in writing by, or on behalf
of, the requisite Senior Lenders as are needed to approve such amendment or
modification, and (ii) if such Second Priority Senior Secured Notes Indenture
ceases to be outstanding, to such Section, clause, paragraph or other provision
of the relevant Second Priority Document then in effect governing the
outstanding Second Priority Claims.

8.21. [Reserved]

8.22. Joinder Requirements. The Company and/or any First Lien Agent and/or any
Second Priority Agent, without the consent of any other First Lien Agent or
Second Priority Agent, any Senior Lender or any Second Priority Secured Party,
may designate additional obligations as Other First Priority Lien Obligations or
Future Second Lien Indebtedness if the incurrence of such obligations is
permitted under each of the Credit Agreement, each Other First Priority Lien
Obligations Credit Document, the Second Priority Senior Secured Notes Indenture,
all other relevant Senior Lender Documents and Second Priority Documents and
this Agreement. If so permitted, as a condition precedent to the effectiveness
of such designation, the applicable Other First Priority Lien Obligations Agent
or the administrative agent or trustee and collateral agent for such Future
Second Lien Indebtedness shall execute and deliver to each First Lien

 

29



--------------------------------------------------------------------------------

Agent and Second Priority Agent, a joinder agreement to this Agreement in form
and substance reasonably satisfactory to the Credit Agreement Agent.
Notwithstanding anything to the contrary set forth in this Section 8.22 or in
Section 8.3 hereof, any First Lien Agent and/or any Second Priority Agent may,
and, at the request of the Company, shall, in each case, without the consent of
any First Lien Agent or Second Priority Agent, any Senior Lender or any Second
Priority Secured Party, enter into a supplemental agreement (which may take the
form of an amendment, an amendment and restatement or a supplement of this
Agreement) to facilitate the designation of such additional obligations as Other
First Priority Lien Obligations or Future Second Lien Indebtedness. Any such
amendment may, among other things, (i) add other parties holding Future Second
Lien Indebtedness (or any agent or trustee therefor) to the extent such
Indebtedness is not prohibited by the Credit Agreement, the Other First Priority
Lien Obligations Credit Documents, the Second Priority Senior Secured Notes
Indenture or any other Second Priority Document governing Future Second Lien
Indebtedness, (ii) add other parties holding Obligations arising under the Other
First Priority Lien Obligations Credit Documents (or any agent or trustee
thereof) to the extent such Obligations are not prohibited by the Credit
Agreement, the Other First Priority Lien Obligations Credit Documents, the
Second Priority Senior Secured Notes Indenture or any other Second Priority
Document governing Future Second Lien Indebtedness, (iii) in the case of Future
Second Lien Indebtedness, (a) establish that the Lien on the Common Collateral
securing such Future Second Lien Indebtedness shall be junior and subordinate in
all respects to all Liens on the Common Collateral securing any Senior Lender
Claims and shall share in the benefits of the Common Collateral equally and
ratably with all Liens on the Common Collateral securing any Second Priority
Claims, and (b) provide to the holders of such Future Second Lien Indebtedness
(or any agent or trustee thereof) the comparable rights and benefits (including
any improved rights and benefits that have been consented to by the First Lien
Agents) as are provided to the holders of Second Priority Claims under this
Agreement prior to the incurrence of such Future Second Lien Indebtedness, and
(iv) in the case of Obligations arising under Other First Priority Lien
Obligations Credit Documents, (a) establish that the Lien on the Common
Collateral securing such Obligations shall be superior in all respects to all
Liens on the Common Collateral securing any Second Priority Claims and any
Future Second Lien Indebtedness and shall share in the benefits of the Common
Collateral equally and ratably with all Liens on the Common Collateral securing
any other Senior Lender Claims, and (b) provide to the holders of such
Obligations arising under the Other First Priority Lien Obligations Credit
Documents (or any agent or trustee thereof) the comparable rights and benefits
as are provided to the holders of Senior Lender Claims under this Agreement
prior to the incurrence of such Obligations. Any such additional party, each
First Lien Agent and each Second Priority Agent shall be entitled to rely on the
determination of officers of the Company that such modifications do not violate
the Credit Agreement, the Other First Priority Lien Obligations Credit
Documents, the Second Priority Senior Secured Notes Indenture or any other
Second Priority Document governing Future Second Lien Indebtedness if such
determination is set forth in an officers’ certificate delivered to such party,
the First Lien Agents and each Second Priority Agent; provided, however, that
such determination will not affect whether or not the Company has complied with
its undertakings in the Credit Agreement, the Other First Priority Lien
Obligations Credit Documents, the Senior Collateral Documents, the Second
Priority Senior Secured Notes Indenture, any other Second Priority Document
governing Future Second Lien Indebtedness, the Second Priority Collateral
Documents or this Agreement.

 

30



--------------------------------------------------------------------------------

8.23. Intercreditor Agreements. Each party hereto agrees that the Senior Lenders
(as among themselves) and the Second Priority Secured Parties (as among
themselves) may each enter into intercreditor agreements (or similar
arrangements) with the applicable First Lien Agent or Second Priority Agent
governing the rights, benefits and privileges as among the Senior Lenders or the
Second Priority Secured Parties, as the case may be, in respect of the Common
Collateral, this Agreement and the other Senior Collateral Documents or Second
Priority Collateral Documents, as the case may be, including as to application
of proceeds of the Common Collateral, voting rights, control of the Common
Collateral and waivers with respect to the Common Collateral, in each case so
long as (A) the terms thereof do not violate or conflict with the provisions of
this Agreement or the other Senior Collateral Documents or Second Priority
Collateral Documents, as the case may be, (B) in the case of any such
intercreditor agreement (or similar arrangement) affecting any Senior Lenders,
the First Lien Agent acting on behalf of such Senior Lenders agrees in its sole
discretion, or is otherwise obligated pursuant to the terms of the applicable
Senior Collateral Documents, to enter into any such intercreditor agreement (or
similar arrangement) and (C) in the case of any such intercreditor agreement (or
similar arrangement) affecting the Senior Lenders holding Senior Lender Claims
under the Credit Agreement, such intercreditor agreement (or similar
arrangement) is permitted under the Credit Agreement or the Required Lenders
otherwise authorize the applicable First Lien Agent to enter into any such
intercreditor agreement (or similar arrangement). If a respective intercreditor
agreement (or similar arrangement) exists, the provisions thereof shall not be
(or be construed to be) an amendment, modification or other change to this
Agreement, and the provisions of this Agreement shall remain in full force and
effect in accordance with the terms hereof and thereof (as such provisions may
be amended, modified or otherwise supplemented from time to time in accordance
with the terms thereof, including to give effect to any intercreditor agreement
(or similar arrangement)).

[Remainder of page intentionally left blank]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

CITICORP NORTH AMERICA, INC. as Credit Agreement Agent By:  

/s/ Stuart Dickson

  Name:   Stuart Dickson   Title:   Vice President

 

[Second Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION as Initial Other First Priority Lien Obligations
Agent By:  

/s/    Raymond S. Haverstock        

  Name:   Raymond S. Haverstock   Title:   Vice President U.S. BANK NATIONAL
ASSOCIATION as Trustee By:  

/s/    Raymond S. Haverstock        

  Name:   Raymond S. Haverstock   Title:   Vice President

 

[Second Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

Acknowledgement of Intercreditor Agreement

Each of the Borrowers has read the foregoing Agreement and consents thereto.
Each of the Borrowers agrees not to take any action that would be contrary to
the provisions of the foregoing Agreement and agrees that, except as otherwise
provided therein, including with respect to those provisions of which the
Borrowers are intended third party beneficiaries, no Second Priority Agent,
First Lien Agent, Senior Lender or Second Priority Secured Party shall have any
liability to the Borrowers for acting in accordance with the provisions of the
foregoing Agreement and the Credit Agreement, the Second Priority Senior Secured
Notes Indenture and other collateral, security and credit documents referred to
therein. Each Borrower understands that it is not an intended beneficiary or
third party beneficiary of the foregoing Agreement except that it is an intended
beneficiary and third party beneficiary thereof with the right and power to
enforce with respect to Sections 5.1, 5.3, 5.7, 8.3, 8.16 and 8.22 and Article
VI thereof and as otherwise provided therein. Each Borrower agrees to be bound
by Section 8.22 of the foregoing Agreement.

Notwithstanding anything to the contrary in the foregoing Agreement or provided
herein, each of the undersigned and each party to the foregoing Agreement agree,
on behalf of itself and in its capacity as agent under the foregoing Agreement,
that (i) the Borrowers and the other Grantors shall not have any right to
consent to or approve any amendment, modification or waiver of any provision of
the foregoing Agreement except to the extent their rights are adversely affected
(in which case the Borrowers shall have the right to consent to or approve any
such amendment, modification or waiver) and (ii) upon the Company’s request in
connection with a designation of additional obligations as Other First Priority
Lien Obligations or Future Second Lien Indebtedness, any First Lien Agent and/or
any Second Priority Agent shall enter into such supplemental agreements (which
may each take the form of an amendment, an amendment and restatement or a
supplement of the foregoing Agreement) to facilitate the designation of such
additional obligations as contemplated by Section 8.22 of the foregoing
Agreement as the Company may request.

Without limitation of the foregoing, the undersigned agree, at the Company’s
expense, to take such further action and to execute and deliver such additional
documents and instruments (in recordable form, if requested) as any of the
Borrowers, the Credit Agreement Agent, the Trustee or any other First Lien Agent
or Second Priority Agent may reasonably request to effectuate the terms of the
foregoing Agreement.

For the purposes hereof, the address of the Borrowers shall be as set forth in
the Credit Agreement.

 

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

CAESARS ENTERTAINMENT RESORT PROPERTIES, LLC CAESARS ENTERTAINMENT RESORT
PROPERTIES FINANCE, INC. HARRAH’S LAS VEGAS, LLC HARRAH’S ATLANTIC CITY HOLDING,
INC. RIO PROPERTIES, LLC FLAMINGO LAS VEGAS HOLDING, LLC HARRAH’S LAUGHLIN, LLC
PARIS LAS VEGAS HOLDING, LLC By:  

/s/ Donald Colvin

  Name:   Donald Colvin   Title:   Chief Financial Officer

 

[Acknowledgement of Intercreditor Agreement – Second Lien Intercreditor
Agreement]